UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7768


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM LARNELL ECKLES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00046-RLV-4)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Larnell Eckles, Jr., Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William   Larnell    Eckles,      Jr.,    appeals    the    district

court’s order granting his 18 U.S.C. § 3582(C)(2) (2006) motion

for a sentence reduction. *            We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Eckles, No.

5:00-cr-00046-RLV-4 (W.D.N.C. Sept. 26, 2012).                   We dispense with

oral       argument   because    the     facts   and    legal    contentions      are

adequately      presented   in     the    materials     before   this     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




       *
        Although the district court granted Eckles’s motion,
Eckles contends on appeal that he was entitled to an even
further reduction.



                                           2